Citation Nr: 9903962	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-09 026	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bronchiectasis, currently rated as 60 percent 
disabling.

2.  Entitlement to a total rating due to individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

In December 1998, the Board issued a decision in this case 
which awarded a 100 percent schedular rating for the 
veteran's service-connected bronchiectasis.  Because the 100 
percent rating was based solely on the rating criteria that 
became effective on October 7, 1996, the December 1998 
decision did not provide a basis for rating the veteran's 
disability for the period prior to October 7, 1996.  This 
decision is issued to supplement the December 1998 Board 
decision only for the purposes of establishing a basis for 
rating the bronchiectasis for the period preceding October 7, 
1996.  

As a result of the decision herein, along with the Board's 
decision of December 1998, the veteran has been granted a 100 
percent schedular rating for all periods under consideration 
in his appeal.  Therefore, the claim for a total rating based 
on individual unemployability is moot.


FINDING OF FACT

The veteran's service-connected bronchiectasis is pronounced 
with symptoms in aggravated form; the veteran is 
incapacitated, with manifestations resulting in severe 
impairment of his general health.



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
service connected bronchiectasis for the period prior to 
October 7, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
6601 (pre-October 7, 1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the Board decision of December 1998, the veteran was 
awarded a 100 percent rating under Diagnostic Code 6601, 
using the criteria that became effective on October 7, 1996.  
The Board must now consider the claim under the old rating 
criteria, that is, the rating criteria applicable to the 
period preceding October 7, 1996.

Under the old rating criteria, a 60 percent rating is 
warranted when the bronchiectasis is severe, with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent evaluation is warranted when the bronchiectasis 
is pronounced, with symptoms in an aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
and marked loss of weight or other evidence of severe 
impairment of general health.  38 C.F.R. § 4.97, Diagnostic 
Code 6601 (pre-October 7, 1996). 

Based on the medical evidence associated with the veteran's 
claim for Social Security disability benefits, it was 
determined that the veteran's bronchiectasis rendered him 
unable to maintain employment.  His disability has been 
manifested for several years, for example, by cor pulmonale, 
which is currently recognized as a sufficient basis to 
support a 100 percent rating.  The presence of such 
incapacitating manifestations of disability warrants a 
finding that the bronchiectasis is pronounced with symptoms 
in aggravated form.  In view of these serious manifestations 
of disability and the severe impairment of the veteran's 
general health, the findings approximate the criteria for a 
100 percent rating more closely than they approximate the 
criteria for a 60 percent rating.  Under these circumstances, 
the higher evaluation must be assigned.  38 C.F.R. § 4.7.  
Accordingly, the current manifestations of disability are 
consistent with the criteria for a 100 percent rating under 
the criteria in effect in the period preceding October 7, 
1996. 



ORDER

An award of a 100 percent schedular evaluation, based on the 
rating schedule for bronchiectasis that was in effect prior 
to October 7, 1996, is granted. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

